       Case 2:20-cv-00170-WJ-CG Document 92 Filed 04/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

              Plaintiff,
v.                                                              No. CV 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

              Defendant.

                 ORDER GRANTING JOINT MOTION TO STAY
           PROCEEDINGS AND CASE DEADLINES PENDING MEDIATION

       THIS MATTER is before the Court on the parties’ Joint Motion to Stay

Proceedings and Case Deadlines Pending Mediation (the “Motion”), (Doc. 91), filed

April 13, 2021. In the Motion, the parties request that the Court “stay all proceedings

and deadlines in this case to allow the [p]arties to attend mediation.” (Doc. 91 at 1). The

Court, having reviewed the Motion and noting it is unopposed, finds that the Motion is

well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that all proceedings in this case and case

deadlines shall be stayed through and including June 14, 2021.

       IT IS FURTHER ORDERED that the parties shall file a Joint Status Report within

fourteen days of the parties’ mediation, notifying the Court of the results of the

mediation. If mediation is unsuccessful, the parties shall also provide the Court a

proposed amended scheduling order to govern the remainder of this case, within

fourteen days of the parties’ mediation.

       IT IS FURTHER ORDERED that the statute of limitations for the Putative Class

Members, defined as “oilfield workers whom Martin contends Tap Rock paid a day-rate
                                          1
       Case 2:20-cv-00170-WJ-CG Document 92 Filed 04/15/21 Page 2 of 2




with no overtime compensation,” (Doc. 91 at 2), is tolled from the date this Order is

entered until the parties submit the Joint Status Report notifying the Court of the

outcome of mediation pursuant to the parties’ agreement with respect to same.

       IT IS FINALLY ORDERED the Status Conference scheduled for Tuesday, May

18, 2021, at 2:00 p.m. is hereby VACATED.

       IT IS SO ORDERED.


                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
